              Case 3:05-mj-00125-WMC Document 10 Filed 11/13/18 PageID.3 Page 1 of 1
A0442




                                                                                WARRANT FOR ARREST

                                                                   CASE NUMBER:



                                                                                          ..
           YOU ARE HEREBY COMMANDED to                                          CHRISTOPHER
 arrest
                                                                 Name

 and bring him or her forthwith to the nearest magistrate to answer a(n)                                 CLERK US DIST IC! COURT
                                                                                                    , SOUTHERN DISTRI  OF CALIFORNIA
                                                                                                      BY                      DEPUTY
0Indictment      Ornformation        IK]complaint      Oorder of Court   Oviolation Notice· ' 0Probation Vi ation Petition

charging him or her with      (brief descriptioo of                                               QPretf}jll ViolatW>
offense)
                                                                                                         0
                                                                                                         c::
                                                                                                                   =



                                                                                                       i~;
Distribution of Methamphetamine
                                                                                                                   N


                                                 •                                                       1.,~r-~

                                                                                                         -4
                                                                                                                   c::
                                           21 ""
                                                                                                                   <.r.
In violation of Title                         '·~- ·        United States Code,                841 (a)(l)
                        ~~~~~~~~~~~




 W. Samuel Hamrick, Jr.                                            Clerk of the Court
 Name of Issuing Officer                                           Title of Issuing,Officer


 Signature of Deputy                                               Date and Location


 Bail fixed at                                                     by
 $


                                                             RETURN

 This warrant was received and executed with the arrest of the above-named defendant at



 DATE RECEIVED              NAME AND TITLE OF ARRESTING OFFICER                     SIGNATURE OF ARRESTING OFFICER


 DATE OF ARREST
